Duke, J.
1. A bill of sale of personalty to secure a debt, where the prin- , cipal sum does not exceed one hundred dollars, may be foreclosed in the same manner as mortgages on personal property are foreclosed, and the mortgagor may defend in the same manner as is now provided by law as to defenses to foreclosures of mortgages. Civil Code (1910), §§ 3298 and 3299.
(a) Where there is a variance between the amount stated in the bill of sale and the amount stated in the affidavit of foreclosure, the foreclosure is not void for this reason. If the amount claimed in the affidavit be too large, the defendant of an opposing creditor can contest the amount and have it reduced. Vance v. Roberts, 86 Ga. 457 (4) (12 S. E. 653).
2. The answer of the magistrate trying the ease, from whose court the cause was carried up, did not admit the truth of the petition for certiorari; and the judge of the superior court, being bound by the untraversed answer, did not err in overruling the certiorari.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.